* Corpus Juris-Cyc. References: Courts, 15 C.J., p. 979, n. 59, 60; Pleading, 31 Cyc., p. 377, n. 94 New; Torts, 38 Cyc., p. 490, n. 25; Weapons, 40 Cyc., p. 873, n. 89 New; Negligence of member of joint enterprise imputed to others, see 20 R.C.L. 149; 4 R.C.L. Supp. 1340; 5 R.C.L. Supp. 1083; 6 R.C.L. Supp. 1194.
Lee Miles, the appellee, was plaintiff in the court below and filed suit against the appellant, L.S. Oliver, and Gordon Shamburger, for one hundred ninety-nine dollars, his damage for an injury inflicted upon his son, Lavell Miles. The suit originated in a justice of the peace court, and judgment was rendered there in favor *Page 856 
of Lee Miles for the amount sued for, from which judgment both Shamburger and Oliver appealed to the circuit court, where the case was tried anew.
It appears from the evidence that Shamburger and Oliver had gone out into the country near Collinsville, northwest of Meridian, to hunt birds. They were traveling in a car and passed the boy, Lavell Miles, a short distance from where they stopped the car and got out and went in a westerly direction from the highway, to a point where their dogs had located a covey of partridges. When they approached this place, the partridges, instead of flying in the opposite direction, flew over their heads and across the public highway, and Oliver and Shamburger fired back towards the highway in shooting at the birds and struck Lavell Miles, who was traveling along the edge of the highway in a footpath running along the outer ditches, but between the right of way of the highway. One of the shot fired struck the boy in the eye, resulting in its loss and the necessity of its removal; and the expense of the father in having this done, and the loss of time of the boy from his work during the period he was disabled, and the cost of an artificial eye, and the inconvenience and loss of time caused Miles, the father, constitute the subject-matter of this suit.
Lavell Miles testified that he was traveling along, as above stated, when the guns fired; that he saw the smoke coming from the guns in his direction, and was struck by the shot, one in the eye and some in the leg, but that he was unable to say from which gun the shot that struck him came. At the conclusion of the plaintiff's evidence, the defendants moved for a directed verdict on the ground that the proof did not show which one did the damage, and it devolved upon the plaintiff to show this, as a condition for recovery. The special judge who tried the case below announced that, unless he would elect one or the other, he would grant this peremptory instruction. Thereupon the plaintiff elected a nonsuit as to Shamburger and to proceed against Oliver, but no *Page 857 
order was entered upon the minutes of the court in reference thereto. The suit instituted against Oliver resulted in a verdict in favor of the plaintiff for the amount sued for, and, upon this judgment, this appeal is prosecuted.
It is contended by the appellant that the recovery cannot be upheld, first, because this amendment or order was not entered upon the minutes showing nonsuit, and that the declaration stands as though no amendment had been made thereto, under the holdings of this court in Lackey v. Railroad Co., 102 Miss. 339, 59 So. 97, and that the rule is that no recovery can be had, where the suit is a suit for a joint tort and not for a several tort; and, having brought suit for a joint tort, plaintiff cannot recover from one alone, and that the action of the defendants below was not joint, but was several, and therefore that one could not be held responsible for the act of the other. While the stenographer's notes show that the plaintiff elected to nonsuit as to Shamburger, the case of Lackey v. Railroad, 102 Miss. 339, 59 So. 97, holds that the order must be entered upon the minutes, that the court can only speak through its minutes, and we must treat the case as being one of joint suit against the two defendants.
In Sawmill Construction Co. v. Bright and Bright v.Finkbine Lumber Co., 116 Miss. 491, 77 So. 316, we held that it is settled in this state that tortfeasors may be sued jointly and severally, and that one joint tortfeasor is not released from liability by suit or judgment against the others. In the opinion on this point, we cited and relied upon Bailey v. DeltaElectric Light, Power  Manufacturing Co., 86 Miss. 634, 38 So. 354. In the Bright case, Robert Bright, a minor, brought suit against the Sawmill Construction Company and the Finkbine Lumber Company for an injury received. It was alleged that the Finkbine Lumber Company had contracted with the Sawmill Construction Company to do a portion of its work in erecting its mill; that the plaintiff was employed *Page 858 
as a common laborer to assist in mixing or making concrete used in the construction of the said mill, and that, while thus engaged, the foreman of the defendants commanded the plaintiff to crank an engine, commonly known as the ripsaw engine and used in said plant in the construction thereof; that he was ignorant of the dangers, etc.; and that by reason thereof he was injured. The testimony in that case showed that the plaintiff was employed by the Sawmill Construction Company and was paid by that Company, but that it was the practice of the Sawmill Construction Company and the Finkbine Lumber Company to work their respective employees in common and to exchange the services of the employees whenever either thought it proper to do so. It was contended by the Finkbine Lumber Company that they were not liable because the relation of master and servant did not exist.
In the case of Bailey v. Delta Electric Light, Power Manufacturing Co., 86 Miss. 634, 38 So. 354, Bailey brought suit against the Delta Light, Power  Manufacturing Company and the Cumberland Telephone  Telegraph Company to recover damages for personal injuries. The Cumberland Telephone  Telegraph Company pleaded the general issue and accord and satisfaction, and filed with the latter plea a written release from all actions, claims, etc., for the injuries received by Bailey. The Delta Electric Light, Power  Manufacturing Company pleaded the general issue and accord and satisfaction, and filed with the latter plea a copy of the release made by the Cumberland Telephone  Telegraph Company. To this plea, the plaintiff replied that, in accepting the sum paid by the Cumberland Telephone  Telegraph Company, and in executing the release, he should not be precluded from recovering against the Delta Light, Power  Manufacturing Company, because the release was not in full settlement of the cause of action, but was intended to be a partial settlement of the cause of action. The court, in its opinion, said: *Page 859 
"The declaration states a cause of concurrent negligence, but the legal principle which fixes liability upon the two tortfeasors joined in the suit is essentially different; the Cumberland Telephone  Telegraph Company being liable by reason of an alleged failure to discharge the duty which the master owes to his servants in providing a safe place to work; the appellee [Delta Light, Power  Manufacturing Company] being liable, if at all, for the negligent act of its employees. The negligence of one is passive, and of the other active, though the negligence of both concurred in inflicting the injury. Under this state of facts, the partial satisfaction for the injuries received by the servant made by the master, not intended to be a settlement in full and not received as, nor in fact being, full compensation, cannot inure to the other person whose concurrent negligence caused the injury complained of."
The court cites Louisville  Evansville Mail Co. v. Barnes,
Adm'r, 117 Ky. 860, 79 S.W. 261, 64 L.R.A. 574, 111 Am. St. Rep. 273.
In 20 R.C.L. p. 149, section 122, it is said:
"If two or more persons united in the joint prosecution of a common purpose, under such circumstances that each has authority, express or implied, to act for all, in respect to the control of the means and agencies employed to execute such common purpose, the negligence of one in the management thereof will be imputed to the others. Accordingly, it has been held that where two persons are engaged in a joint enterprise in operating an automobile, the contributory negligence of one will bar a recovery by either, if it is a matter within the scope of the joint agreement." (citing Beaucage v. Mercer, 206 Mass. 492,92 N.E. 774, 138 Am. St. Rep. 401).
In Cullinan v. Tetrault, 123 Me. 302, 122 A. 770, 31 A.L.R. 1330, the court held, in a case where a person left a boy in a drug store incompetent to take charge and sell drugs, that the proprietor would be liable for the injuries caused by the boy's mistakes in attempting to *Page 860 
sell drugs, although he was not instructed to sell drugs; but it also held that if two persons enter a drug store to procure an extract for beverage purposes, and one undertakes to make the purchase, his negligence in doing so is imputed to his companion, so as to defeat the action on the ground of contributory negligence; and that the two persons purchasing, being engaged in a joint enterprise in purchasing the beverage, the negligence of one was attributable to the other, so as to make the contributory negligence of one defeat the right of the other.
In Lucey v. John Hope  Sons Engraving  Mfg. Co., et al.,45 R.I. 103, 120 A. 62, the court held that, where an automobile owned by a corporation, in which only two persons were interested, was being driven by one, accompanied by the other, on a mutual pleasure trip, they were engaged in a common enterprise, so as to make the negligence of the driver in injuring a third person in a collision chargeable to the passenger, and to render them jointly liable for such injuries.
In the present case, the parties were engaged in hunting jointly, and both fired across a public highway, which was a negligent act. We think that they were jointly engaged in the unlawful enterprise of shooting at birds flying over the highway; that they were in pursuit of a common purpose; that each did an unlawful act, in the pursuit thereof; and that each is liable for the resulting injury to the boy, although no one can say definitely who actually shot him. To hold otherwise would be to exonerate both from liability, although each was negligent, and the injury resulted from such negligence. We therefore are of the opinion that the court below did not err in this respect.
We do not think there is any merit in the other contentions, and the judgment of the lower court will be affirmed.
Affirmed. *Page 861